Citation Nr: 0600342	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-33 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to May 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

During a June 2005 video conference hearing conducted by the 
undersigned, the veteran asserted that he was seeking service 
connection for Crohn's disease, which he believes had its 
onset while he was on active duty.  In support of his claim, 
he referred to treatment records showing that he was 
diagnosed with ulcers inservice, about six months after his 
service entry.  A February 1973 sick call treatment record 
shows that such treatment occurred.  He noted that he 
suffered at that time from stomach cramps, fatigue, diarrhea, 
and nausea.  No other inservice treatment is shown.  

The veteran acknowledges that he was not diagnosed with 
Crohn's disease during his period of service, but he 
testified that he currently suffers from the same symptoms 
that he had while in the military.  Review of the claims file 
shows that regional enteritis was diagnosed in June 1980, 
which is approximately five years following his separation.  
(Crohn's disease is synonymous with regional enteritis.  See 
Stedman's Medical Dictionary, 26th ed., 1995, at 495.)  
Further, Crohn's disease was diagnosed in the course of VA 
examination in August 2003, and his representative 
essentially argued that the veteran's in-service symptoms 
were, in effect, related to the appellant's subsequent 
development of Crohn's disease.  

In support of this theory in April 2004, Miguel Regueiro, 
M.D., found that the in-service symptoms described by the 
veteran could have been manifestations of his subsequently 
diagnosed Crohn's disease.  Dr. Regueiro added that the 
veteran's Crohn's disease was first diagnosed in the course 
of exploratory laparotomy in 1978.  The Board notes that this 
procedure actually occurred in June 1980.  Regardless, in 
light of this opinion, the Board finds that a VA examination 
is warranted to clarify the etiology of his claimed 
disability.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify any healthcare 
professional who treated him for any 
gastrointestinal complaints, to include 
complaints associated with Crohn's 
disease/regional enteritis, between May 
1975 and 1980.  This particularly 
includes any records pertaining to the 
aforementioned time frame which have yet 
to be secured from a Doctor Yates, any 
branch of the University of Pittsburgh 
Medical Center Health System to include 
Lee Regional Hospital of Johnstown, 
Pennsylvania; the Conemaugh Memorial 
Medical Center of Johnstown, 
Pennsylvania, and the former Mercy 
Medical Center, also of Johnstown, 
Pennsylvania.  If, after making 
reasonable efforts, the RO cannot locate 
any record identified by the appellant 
the RO must specifically document what 
attempts were made to locate the records, 
and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then:  (a)  notify the claimant 
of the specific records that it is unable 
to obtain; (b)  explain the efforts VA 
has made to obtain that evidence; and (c)  
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
ascertain the nature and likely etiology 
of the claimed Crohn's disease.  The 
claims folder must be provided to the 
examiner for review.  The examiner should 
elicit from the veteran and record a full 
clinical history referable to the claimed 
disability.  The examiner must address 
whether it is at least as likely as not 
that Crohn's disease had its onset during 
his period of military service.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
If the examiner disagrees with the 
opinion offered by Dr. Regueiro, that 
fact must be noted and a full explanation 
provided.  All indicated tests should be 
conducted and those reports should be 
incorporated into the examination and 
associated with the claims file.

After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claim 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

5.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105 (West 
2002), which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

